

Exhibit 10.2.2


SECOND AMENDMENT OF EMPLOYMENT AGREEMENT


This Second Amendment of Employment Agreement (this “Amendment”) is dated as of
this 20th day of December, 2005 by and between Francis J. Wiatr, President and
Chief Executive Officer (the “Executive”) of NewMil Bancorp, Inc., a Delaware
corporation (“NewMil Bancorp”), and NewMil Bank, a Connecticut-chartered savings
bank and wholly owned subsidiary of NewMil Bancorp (the “Bank”).


Whereas, the Executive and NewMil Bancorp entered into an Employment Agreement
dated as of January 2, 2002 (as amended by the Amendment of Employment Agreement
dated as of February 23, 2005, the “Employment Agreement”), which agreement
establishes the terms and conditions of the Executive’s employment with NewMil
Bancorp,


Whereas, the parties desire now to amend certain provisions of the Employment
Agreement, consistent with the terms of section 10.9 (Amendment and Waiver) of
that agreement, and


Whereas, the parties intend that the amendment of the Employment Agreement made
by this Amendment shall become effective immediately, and that the Employment
Agreement shall, as amended, remain in full force and effect according to its
terms.


Now Therefore, in consideration of these premises, the mutual covenants
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows.


1)  New Definition of Change in Control. The definition of Change in Control
contained in Section 7.2 shall be deleted and replaced in its entirety by the
following definition.


    7.2   Definition of Change in Control. For purposes of this Agreement,
“Change in Control” shall mean any one of the following events occurs, provided
the event constitutes a change in control within the meaning of Internal Revenue
Code section 409A and rules, regulations, and guidance of general application
thereunder issued by the Department of the Treasury, and provided the occurrence
of the event is objectively determinable and does not require the exercise of
judgment or discretion -


    a)   Change in Ownership: a change in ownership of NewMil Bancorp, Inc.
occurs on the date any one person or group accumulates ownership of NewMil
Bancorp, Inc.’s stock constituting more than 50% of the total fair market value
or total voting power of NewMil Bancorp, Inc.’s stock,


    b)   Change in Effective Control: (a) any one person, or more than one
person acting as a group, acquires within a 12-month period ownership of stock
of NewMil Bancorp, Inc. possessing 35% or more of the total voting power of
NewMil Bancorp, Inc.’s stock, or (b) a majority of NewMil Bancorp, Inc.’s board
of directors is replaced during any 12-month period by directors whose
appointment or election is not endorsed in advance by a majority of NewMil
Bancorp, Inc.’s board of directors, or

1

--------------------------------------------------------------------------------


     c)  Change in Ownership of a Substantial Portion of Assets: a change in the
ownership of a substantial portion of NewMil Bancorp, Inc.’s assets occurs on
the date any one person, or more than one person acting as a group, acquires
assets from NewMil Bancorp, Inc. having a total gross fair market value equal to
or exceeding 40% of the total gross fair market value of all of the assets of
NewMil Bancorp, Inc. immediately before the acquisition or acquisitions. For
this purpose, gross fair market value means the value of NewMil Bancorp, Inc.’s
assets, or the value of the assets being disposed of, determined without regard
to any liabilities associated with the assets.


       For purposes of paragraphs (a) through (c) of this Section 7.2, persons
shall be considered to be acting as a group if they would be considered to be
acting as a group under Internal Revenue Code section 409A and rules,
regulations, and guidance of general application issued thereunder by the
Department of the Treasury. References in this Employment Agreement to Internal
Revenue Code section 409A include rules, regulations, and guidance of general
application issued by the Department of the Treasury under section 409A.


2)  Addition of Section 409A Savings Clause. The following Section 10.12 shall
be added to the Employment Agreement.


       10.12  Compliance with Internal Revenue Code Section 409A. NewMil
Bancorp, Inc. and the Executive intend that their exercise of authority or
discretion under this Employment Agreement shall comply with section 409A of the
Internal Revenue Code of 1986. If when the Executive’s employment terminates the
Executive is a specified employee, as defined in section 409A of the Internal
Revenue Code of 1986, and if any payments under this Employment Agreement,
including Articles 6 and 7, will result in additional tax or interest to the
Executive because of section 409A, then despite any provision of this Employment
Agreement to the contrary the Executive will not be entitled to the payments
until the earliest of (a) the date that is at least six months after termination
of the Executive’s employment for reasons other than the Executive’s death, (b)
the date of the Executive’s death, or (c) any earlier date that does not result
in additional tax or interest to the Executive under section 409A. As promptly
as possible after the end of the period during which payments are delayed under
this provision, the entire amount of the delayed payments shall be paid to the
Executive in a single lump sum. If any provision of this Employment Agreement
does not satisfy the requirements of section 409A, such provision shall be
applied in a manner consistent with those requirements, notwithstanding any
provision of this Employment Agreement. If any provision of this Employment
Agreement would subject the Executive to additional tax or interest under
section 409A, NewMil Bancorp, Inc. shall reform the provision. However, NewMil
Bancorp, Inc. shall maintain to the maximum extent practicable the original
intent of the applicable provision without subjecting the Executive to
additional tax or interest, and NewMil Bancorp, Inc. shall not be required to
incur any additional compensation expense as a result of the reformed provision.
References in this Employment Agreement to section 409A of the Internal Revenue
Code of 1986 include rules, regulations, and guidance of general application
issued by the Department of the Treasury under Internal Revenue Code section
409A.

2

--------------------------------------------------------------------------------


2.  Counterparts. This Amendment may be executed in one or more counterparts,
each of will be deemed an original, but all of which taken together will
constitute one and the same document.


3.  Effective Date. This Amendment shall become effective immediately after
execution of this Amendment by NewMil Bancorp and the Executive.


4.  Effect on Employment Agreement. Except as amended by this Amendment, the
January 2, 2002 Employment Agreement, as amended, shall remain in full force and
effect.


3

--------------------------------------------------------------------------------



In Witness Whereof, the parties have caused this Second Amendment of Employment
Agreement to be duly executed as of the date first written above.


Executive
NewMil Bancorp, Inc.
   
/s/ Francis J. Wiatr
By:  /s/ Betty F. Pacocha
Francis J. Wiatr
Betty F. Pacocha
 
Its: Secretary
         
and by:   /s/ Mary C. Williams
 
Mary C. Williams
 
Its: Chairwoman, Salary and Benefits Committee of the Board of Directors



County of Litchfield       )
   
) ss:
State of Connecticut     )
 



Before me this 20th day of December, 2005, personally appeared the above named
Betty F. Pacocha, Mary C. Williams, and Francis J. Wiatr, who acknowledged that
they did sign the foregoing instrument and that the same was their free act and
deed.





 
________________________________
(Notary Seal)
Notary Public
     
My Commission Expires:



 
4

--------------------------------------------------------------------------------

 